Title: Jacob Roorda to John Adams: A Translation, 12 May 1782
From: Roorda, Jacob
To: Adams, John



Harlingen, 12 May 1782
Sir

According to your wish, I take the liberty of writing this in French, but as this language is not so familiar to me, I will not include everything that I wrote in my preceding letter and have no doubt that you will be so kind as to excuse my many errors. Last week, I took the liberty of writing to you with my true feelings regarding the independence of the thirteen American states and also as proof of my gratitude to you for coming here in order to obtain a treaty between your republic and ours, a treaty that will prove advantageous to a happy future, and I wished that you would be successful. And, as the province of Friesland takes glory in being the first to recognize this important event, and as the inhabitants and students of the town of Franeker are so overjoyed, there are going to be very beautiful fireworks to see, should you have the desire to come to Friesland. These young people will be very obliged to you if you could attend the celebration to be witness to their recognition of this noble event. Like any good Frieslander, I offer you my home, and I will do everything possible to make your stay here agreeable. This would greatly oblige me.
I flatter myself that you will honor me with a satisfactory reply, then I will be able to tell you the exact date of the celebration. Meantime, I wish to remain in your good graces and am with deep respect, sir, your very humble and obedient servant

Jacob Roorda

